DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Response to Amendment
Applicants’ amendment, filed on 12/16/2020, in response to claims 1-4 rejection from the final office action (09/17/2020), by amending claim 1 is entered and will be addressed below.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20070193515, hereafter ‘515), in view of Moslehi et al. (US 5976261, hereafter ‘261). Or unpatentable over ‘261, in view of ‘515.
‘515 teaches some limitations of:

The RF antenna 107 is disposed over an insulating member 108 such as quartz of a chamber ([0026], Fig. 1 shows substrate 100 on the susceptor 160, the claimed “a processing vessel configured to perform therein a plasma process to a target substrate”);
Referring to FIG. 3B, second plasma guide holes 154 and source/purge gas guide holes 152 are radially and alternately disposed in the second shower head 150 ([0039], the claimed “and a gas inlet member including first gas discharge holes and second gas discharge holes which are alternately arranged to be adjacent to each other”),
a plasma guide pipe 156 may be inserted into the first plasma guide hole 132, wherein the plasma guide pipe 156 is connected from the first plasma guide hole to a second plasma guide hole 154 ([0037]), A source/purge gas guide pipe 157 may be inserted into the source/purge gas guide hole 152 ([0041], Fig. 1 shows guide pipe 156 communicate with plasma generation gas introduction pipes 102 and guide pipe 157 communicate with source/purge gas introduction pipes 104, the claimed “and respectively communicate with a first gas supply line and a second gas supply line” and “wherein the first gas discharge holes and the second gas discharge holes independently and respectively introduce a first processing gas and a second 
Fig. 3B shows the claimed “wherein both of the first gas discharge holes and the second gas discharge holes are arranged on a same line extended from a center of the gas inlet member toward a periphery of the gas inlet member along a diameter direction of the gas inlet member”,
a plurality of plasma generation gas introduction pipes 102 are communicated with the plasma generating unit 110 uniformly ([0030]), A plurality of source/purge gas introduction pipes 104 are disposed on side portions of the source/purge gas introduction unit 140 ([0038]), the DC bias generating unit 120 has the shape of a grid 122 such that plasma passes therethrough ([0034], 2nd sentence, the space above and below the DC bias generation unit/grid 120 is a continuous space, the “a first gas diffusion room“ and the space of the source/purge gas introduction unit 140, excluding the guide pipes 156, is another continuous space, the “a second gas diffusion room” in the claimed “wherein the gas inlet member further includes a first gas diffusion room and a second gas diffusion room which are vertically overlapped with each other and configured to respectively diffuse the first processing gas and the second processing gas respectively supplied from the first gas supply line and the second gas supply line”, note Applicants’ second gas diffusion room 16b has several segment as shown in Fig. 1, and how exactly these segment are arranged is not shown in Fig. 7), 
 communicate with the first gas supply line and the second gas supply line via the first gas diffusion room and the second gas diffusion room”),
Fig. 1 shows the space above and below the DC bias generation unit/grid 120 is vertically overlapped with all the source/purge gas guide hole 152 and the second plasma guide hole 154 (the claimed “wherein the first gas diffusion room is formed above the first and second gas discharge holes and is vertically overlapped with all of the first and second gas discharge holes when viewed from top”).

‘515’s alternating gas starts from a single second plasma guide hole 154 in the center. ‘515 does not teach the other limitations of:
Claim 1: but the first gas discharge holes and the second gas discharge holes are not formed on a central portion of the gas inlet member,

equidistantly spaced circumferentially around each dispersion ring 31 … The current embodiment contains ten zones, ten dispersion channels, and twenty-two dispersion rings of injection holes. Zone 1 (having an inner diameter of 0.667 inches) includes 0.727 inch diameter injection ring 31 with fourteen injection holes 32 (col. 5, lines 37-51, in other words, ‘261’s inner most plasma gas A is on a ring with gas holes 32 and alternating to the edge of the showerhead 30 ends with gas B, and a central portion of the gas inlet member does not have any injection hole 32, see also Figs. 3B and 5-6). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the center gas from a single gas hole 154 of ‘515 with an injection ring of gas holes, as taught by ‘261.  It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.


‘261 teaches some limitations of:
	Claim 1: generate in-situ plasma in processing equipment 12 (in FIG. 1). Powering gas showerhead 10 (in FIG. 1) with the biasing device 22 can produce the plasma for use in conjunction with, for example, chemical-vapor deposition to remove deposits from the process chamber 18 (col. 4, lines 48-53, see also Fig. 2c), The process gases are then injected through injection rings 31 (also referred to as "dispersion rings") out into the process chamber where mixing occurs over the wafer 14 for deposition onto the wafer 14 (col. 8, lines 9-12, the claimed “a plasma processing apparatus comprising: a processing vessel configured to perform therein a plasma process to a target substrate”, see Fig. 3A for rings 31);
Gas showerhead 10 includes showerhead injection plate 30 (col. 3, lines 53-54), The externally configurable showerhead shown in FIGS. 3A and 3B includes showerhead injection plate 30 with ten ring zones … in FIG. 5, each alternating channel 25 receives either gas A or gas B so that each gas is delivered through alternating channels (col. 7, lines 1-7), each dispersion ring containing a plurality of injection holes 32 (only 1 shown as example in FIG. 3A) (col. 5, lines 21-23, the claimed “and a gas inlet member including first gas discharge holes and second gas discharge holes which are alternately arranged to be adjacent to each other”), the gas showerhead 10 of the present invention sends the unmixed process gases separately through gas tubes 24 to alternating injection channels 25 contained within showerhead injection plate 30 (col. 
the gas showerhead 10 of the present invention sends the unmixed process gases separately through gas tubes 24 to alternating injection channels 25 contained within showerhead injection plate 30 (col. 8, lines 4-7, the claimed “wherein the first gas discharge holes and the second gas discharge holes independently and respectively introduce a first processing gas and a second processing gas, which are respectively supplied from the first gas supply line and the second gas supply line and used in the plasma process, into the processing vessel”), 
Fig. 5 shows injection holes 32 arranged in a line (the narrow end of the injection channels to the bottom of the injection plate 30 are the injection holes, the claimed “wherein both of the first gas discharge holes and the second gas discharge holes are arranged on a same line extended from a center of the gas inlet member toward a periphery of the gas inlet member along a diameter direction of the gas inlet member”),
Each dispersion ring 31 contains a plurality of injection holes 32 (only 1 shown as example in FIG. 3A) approximately equidistantly spaced circumferentially around each dispersion ring 31 … The current embodiment contains ten zones, ten dispersion channels, and twenty-two dispersion rings of injection holes. Zone 1 (having an inner diameter of 0.667 inches) includes 0.727 inch diameter injection ring 31 with fourteen injection holes 32 (col. 5, lines 37-51, in other words, ‘261’s inner most plasma gas A is on a ring with gas holes 32 and alternating to the edge of the showerhead 30 ends with gas B, and a central portion of the gas inlet member does not have any but the first gas discharge holes and the second gas discharge holes are not formed on a central portion of the gas inlet member).

‘261’s process tubes 24 directly connect to various channels for each gas injection rings. ‘261 does not teach the other limitations of:
Claim 1: wherein the gas inlet member further includes a first gas diffusion room and a second gas diffusion room which are vertically overlapped with each other and configured to respectively diffuse the first processing gas and the second processing gas respectively supplied from the first gas supply line and the second gas supply line,
wherein the first gas discharge holes and the second gas discharge holes are respectively extended from the first gas diffusion room and the second gas diffusion room, and respectively communicate with the first gas supply line and the second gas supply line via the first gas diffusion room and the second gas diffusion room, and
wherein the first gas diffusion room is formed above the first and second gas discharge holes and is vertically overlapped with all of the first and second gas discharge holes when viewed from top.

‘515 is an analogous art in the field of plasma chemical vapor deposition (CVD) and atomic layer deposition (ALD) ([0004]), An apparatus for generating remote plasma nd sentence, the space above and below the DC bias generation unit/grid 120 is a continuous space), a plasma guide pipe 156 may be inserted into the first plasma guide hole 132, wherein the plasma guide pipe 156 is connected from the first plasma guide hole to a second plasma guide hole 154 ([0037]), A source/purge gas guide pipe 157 may be inserted into the source/purge gas guide hole 152 ([0041]), Fig. 1 shows the space above and below the DC bias generation unit/grid 120 is vertically overlapped with all the source/purge gas guide hole 152 and the second plasma guide hole 154.


Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the process tubes 24 of ‘261 with the shower head connection as shown in Fig. 1. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.


Claim 2: the space of the source/purge gas introduction unit 140, excluding the guide pipes 156, is the claimed “second gas diffusion room”, which is exclusive of the guide pipes (and holes 132 and 154, the claimed “the second gas diffusion room is formed at a region where the first gas discharge holes extended from the first gas diffusion room are not arranged”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘515 and ‘261, as being applied to claim 1 rejection above, in view of Gadgil et al. (US 5879459, from IDS, hereafter ‘459). 
‘515 is silent on the pulsing rate for ALD. The combination of ‘515 and ‘261 does not teach the limitations of:
Claim 3: further comprising: a control unit configured to control an opening/closing of a first valve provided at the first supply line and a second valve provided at the second supply line, wherein the control unit switches the opening/closing of the first valve and the second valve at a cycle of 200 msec or more to 500 msec or less.

‘459 is an analogous art in the field of atomic layer deposition (title) and Chemical Vapor Deposition (CVD) (col. 1, line 31). ‘459 teaches that the pulsing of precursors and gas purging is done in a sequential manner as required for an ALD sequence. The time of individual pulses is typically very short (approximately 50 to 300 milliseconds 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added controlling software and hardware and fast switching valve from 50 to 300 milliseconds, as taught by ‘459, to the ALD apparatus of ‘515, for the purpose of performing ALD sequence, as taught by ‘459 (col. 16, lines 17-19).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘515 and ‘261, as being applied to claim 1 rejection above, in view of Takasawa et al. (20110230057, hereafter ‘057).
The combination of ‘515 and ‘261 does not teach the limitations of:
Claim 4: wherein an opening/closing of a first valve provided at the first supply line and a second valve provided at the second supply line are switched in a state where a third processing gas different from the first processing gas and the second processing gas is supplied to both of the first gas supply line and the second gas supply line.

‘057 is an analogous art in the field of substrate processing apparatus (title) particularly atomic layer deposition ([0003], last sentence). ‘057 teaches that Downstream side ends of an inert gas supply pipe 232d branched into three pipes are connected to a downstream side of the valve 243a of the first gas supply pipe 232a, a downstream side of the valve 243b of the second gas supply pipe 232b, and a downstream side of the valve 243c of the third gas supply pipe 232c, respectively (Fig. 1, [0024]), the valve 243d of the inert gas supply pipe 232d connected to the first gas supply pipe 232a is opened, and an inert gas such as N2 gas is flown into the inert gas supply pipe 232d at the same time. A flow rate of the N2 gas introduced into the inert gas supply pipe 232d is regulated by the MFC 241d. The N2  gas whose flow rate has been regulated is supplied into the process chamber 201 together with the DCS gas ([0054]), the valve 243d of the inert gas supply pipe 232d connected to the second gas supply pipe 232b is opened to flow N2 gas into the inert gas supply pipe 232d at the same time. A flow rate of the N2 gas introduced into the inert gas supply pipe 232d is regulated by the MFC 241d. The N2 gas whose flow rate has been regulated is supplied into the process chamber 201 together ([0060]), for the purpose of controlling concentration (last sentence of each of the [0094]-[0096]), and realizing a film quality ([0005]). Note ‘057 also teaches controller 121 connected to each valve ([0034]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an inert gas supply pipe, as taught by '057, to the plasma generation gas introduction pipes 102 and 
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not convincing in light of the new ground of rejection above. 
In regarding to claim interpretation, it is remind that Applicants should timely raise any issue of claim interpretation.
Note also the examiner indicated in the advisory action (12/21/2020) that the amendment 12/16/2020 will be reject-able by ‘515 in view of ‘261.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716